Name: Council Regulation (EEC) No 3837/90 of 20 December 1990 amending Regulation (EEC) No 2997/87 laying down, in respect of hops, the amount of aid to producers for the 1986 harvest and providing for special measures for certain regions of production
 Type: Regulation
 Subject Matter: plant product;  economic policy;  agricultural structures and production;  regions and regional policy
 Date Published: nan

 Avis juridique important|31990R3837Council Regulation (EEC) No 3837/90 of 20 December 1990 amending Regulation (EEC) No 2997/87 laying down, in respect of hops, the amount of aid to producers for the 1986 harvest and providing for special measures for certain regions of production Official Journal L 367 , 29/12/1990 P. 0002 - 0002COUNCIL REGULATION (EEC) No 3837/90 of 20 December 1990 amending Regulation (EEC) No 2997/87 laying down, in respect of hops, the amount of aid to producers for the 1986 harvest and providing for special measures for certain regions of production THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Articles 42 and 43 thereof, Having regard to the proposal from the Commission (1), Having regard to the opinion of the European Parliament (2), Whereas, owing to the imbalance on the market for bitter varieties, Regulation (EEC) No 2997/87 (3), as last amended by Regulation (EEC) No 1809/89 (4), provides for special measures of varietal conversion ; whereas varietal conversion in the hop sector would be more effective if it were combined with land consolidation measures ; whereas such land consolidation measures are currently being carried out in the hop growing regions of Spain ; whereas the entire hop area which is foreseen for varietal conversion must be subject to land consolidation prior to conversion ; whereas the time required for this land consolidation would not allow for the implementation of subsequent varietal conversion for a major part of the area in question within the time limits as provided for by Regulation (EEC) No 2997/87; Whereas in order to allow Spanish hop growers to carry out the necessary measures for land consolidation without being excluded from participation in the varietal conversion programme of the Community, the time limit by which conversion plans may be implemented should be extended; Whereas Regulation (EEC) No 2997/87 should therefore be amended, HAS ADOPTED THIS REGULATION: Article 1 The following subparagraph shall be added to Article 2 (1) of Regulation (EEC) No 2997/87: "In the case of the Kingdom of Spain, the members of the producer groups concerned shall undertake to implement the conversion plans before 31 December 1994." Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 December 1990. For the Council The President G. RUFFOLO (1) OJ No C 279, 7.11.1990, p. 3. (2) Opinion delivered on 14 December 1990 (not yet published in the Official Journal). (3) OJ No L 284, 7.10.1987, p. 19. (4) OJ No L 177, 24.6.1989, p. 6.